Exhibit 10.1

Execution Version

LOAN AND SECURITY AGREEMENT

 

 

THIS LOAN AND SECURITY AGREEMENT, dated April 15, 2016 (this “Agreement”), is
made and entered into by and among MONACO FINANCIAL LLC, a California limited
liability company (“Lender”), ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation (“Borrower”), OCEANICA MARINE OPERATIONS, S.R.L., a Panamanian
company (“OMO”), ODYSSEY MARINE SERVICES, INC., a Nevada corporation (“OMS”),
and, solely for purposes of Article 9, ODYSSEY MARINE ENTERPRISES, LTD., a
Bahamian company (“Guarantor”).

Witnesseth:

WHEREAS, Borrower and Guarantor have requested that Lender enter into financing
arrangements with Borrowers pursuant to which Lender will make loans to
Borrower; and

WHEREAS, each of Guarantor, OMO, and OMS is a direct or indirect, wholly owned
subsidiary of Odyssey and, as a result, will receive substantial benefits from
financing arrangements contemplated by this Agreement; and

WHEREAS, Lender is willing to agree to make such loans, on the terms and
conditions set forth herein.

Article 1

Definitions

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“Advance” means a disbursement of Loan funds made, or to be made, to Borrower by
Lender under the terms and conditions of this Agreement.

“Collateral Parties” means OMO and OMS, collectively.

“ExO” means Exploraciones Oceanicas S. de R.L. de C.V., a Mexican company.

“ExO Note” means the Amended and Restated Consolidated Note and Guaranty, dated
September 25, 2015, in the original principal amount of $18.0 million and issued
by ExO.

“ExO Note Maturity Date” means the Maturity Date (as defined in the ExO Note),
as such date may be extended or otherwise modified in accordance with the terms
of the ExO Note.

“Loan Documents” means this Agreement and the Note.

“Maturity Date” means the second anniversary of the date of this Agreement.

“Minosa” means Minera del Notre S.A. de C.V., a Mexican societe anonime.

“Obligations” means the Loan and all attorneys’ fees, court costs and expenses
of whatever kind incident to the collection of the Loan and the enforcement and
protection of the security interest created hereby.



--------------------------------------------------------------------------------

“Odyssey Parties” means Borrower and the Collateral Parties, collectively.

“OMO Collateral” means one-half of the indebtedness evidenced by the ExO Note
and all rights associated therewith.

“OMS Collateral” means the assets listed or described in Appendix A attached
hereto.

“Option Consideration” means $9.3 million.

“Penelope” means Penelope Mining LLC, a Delaware limited liability company.

“Senior Lender” means Epsilon Acquisitions LLC, a Delaware limited liability
company.

“Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of
March 11, 2015, by and among Odyssey, Penelope, and Minosa.

Article 2

Advances

Section 2.01. Advances. Subject to the terms and conditions of this Agreement
and the Note, Lender has made or agrees to make Advances to Borrower in the
aggregate amount of up to ($1,825,000.00) (the “Loan”) at the request of
Borrower.

Section 2.02. Maturity Date. The entire unpaid principal sum disbursed and
outstanding, together with any interest thereon remaining unpaid and any other
sums due Lender in connection with each Advance shall be due and payable in full
no later than the Maturity Date.

Section 2.03. The Note. The Loan shall be evidenced by and repaid in accordance
with the terms of a promissory note of Borrower payable to the order of Lender
in the maximum principal amount of $1,825,000 (the “Note”). The repayment terms
applicable to the Loan are set forth in the Note. Interest shall accrue on
amounts outstanding under the Note as set forth therein.

Section 2.04. Payments. All payments of principal, interest, and any other
amounts due hereunder or under the Note shall be made to Lender by wire transfer
in immediately available funds to the account designated in writing by Lender.

Article 3

Security

Section 3.01. Grant of Security Interest. As security for the Loan:

(a) OMS hereby grants to Lender a continuing security interest in the OMS
Collateral and all substitutions, replacements, additions, accessions, proceeds,
products to or of the OMS Collateral; and

(b) OMO hereby grants to Lender, as of the date, if any, that the Final Advance
(as defined in Section 7.02(a)) is made, a continuing security interest in the
OMO Collateral and all substitutions, replacements, additions, accessions,
proceeds, products to or of the OMO Collateral.

For the avoidance of doubt, Lender acknowledges that its security interest in
the collateral described in Section 3.01 is not a first priority security
interest, and Lender’s security interest in such collateral is subordinate only
to the security interests granted to the Senior Lender.

 

2



--------------------------------------------------------------------------------

Section 3.02. Secured Indebtedness. The security interest granted hereby shall
secure the prompt payment of the Obligations and the prompt performance of each
of the covenants and duties under this Agreement and the Loan Documents.

Section 3.03. Perfection by Filing. Each of the Collateral Parties hereby
specifically authorizes Lender at any time and from time to time to file
financing statements, continuation statements, similar perfection documents, and
amendments thereto that describe the Collateral and contain any other
information required by the applicable law of the jurisdiction of organization
of each of the Collateral Parties for the sufficiency or filing office
acceptance of any financing statement, continuation statement, similar
perfection documents, or amendment.

Section 3.04. Perfection Other Than by Filing. At any time and from time to
time, each of the Collateral Parties shall take such steps as Lender may
reasonably request for Lender to ensure the continued perfection and priority of
Lender’s security interest in any of the Collateral and of the preservation of
its rights therein.

Article 4

Representations and Warranties of Borrower

Borrower represents and warrants to Lender as follows:

Section 4.01. Organization. Each of the Odyssey Parties (a) is a company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and (b) has all requisite power to
own its property and conduct its business as now conducted.

Section 4.02. Authorization. The execution, delivery, and performance of the
Loan Documents and the transactions contemplated hereby and thereby (a) are
within the authority of each of the Odyssey Parties a party thereto, (b) have
been duly authorized by all necessary proceedings of each of the Odyssey
Parties, (c) do not conflict with or result in any material breach or
contravention of any provision of law, statute, rule, or regulation to which any
Odyssey Party is subject, and (d) do not conflict with any provision of the
articles of incorporation or organization, operating agreement, or other
organizational document of Borrower.

Section 4.03. Enforceability. The execution, delivery, and performance of the
Loan Documents will result in valid and legally binding obligations of the
Odyssey Parties, and their respective successors and assigns, enforceable
against them in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief or other equitable
remedy is subject to the discretion of the court before which any proceeding
therefore may be brought.

Section 4.04. Governmental Approvals. The execution, delivery, and performance
by each of the Odyssey Parties of the Loan Documents to which it is a party and
the transactions contemplated hereby and thereby do not require any approval or
consent of, or filing with, any governmental agency or authority the failure of
which to obtain would reasonably be expected to have a material adverse effect
on any of the Odyssey Parties.

 

3



--------------------------------------------------------------------------------

Article 5

Representations and Warranties of Lender

Lender represents and warrants to Borrower as follows:

Section 5.01. Organization. Lender (a) is a company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and (b) has all requisite power to own its
property and conduct its business as now conducted.

Section 5.02. Authorization. The execution, delivery, and performance of the
Loan Documents and the transactions contemplated hereby and thereby (a) are
within the authority of Lender, (b) have been duly authorized by all necessary
proceedings of Lender, (c) do not conflict with or result in any material breach
or contravention of any provision of law, statute, rule, or regulation to which
any Lender is subject, and (d) do not conflict with any provision of the
articles of organization, operating agreement, or other organizational document
of Lender.

Section 5.03. Enforceability. The execution, delivery, and performance of the
Loan Documents will result in valid and legally binding obligations of the
Lender and its successors and assigns, enforceable against them in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief or other equitable remedy is subject to the
discretion of the court before which any proceeding therefore may be brought.

Section 5.04. Governmental Approvals. The execution, delivery, and performance
by Lender of the Loan Documents to which it is a party and the transactions
contemplated hereby and thereby do not require any approval or consent of, or
filing with, any governmental agency or authority the failure of which to obtain
would reasonably be expected to have a material adverse effect on Lender.

Article 6

Covenants of Borrower

Section 6.01. Payment. Borrower will pay or cause to be paid the principal and
interest on the Loan and all fees and other amounts provided for in this
Agreement and the other Loan Documents, all in accordance with the terms of this
Agreement and such other Loan Documents.

Section 6.02. Conduct of Business. Borrower will continue to engage in a
business of the same general type and manner as conducted by it on the date of
this Agreement. Without 10 days’ prior written notice to Lender, Borrower shall
not change its name or the location of its principal executive office. If
Borrower makes a change of its name or location of doing business, Borrower
shall promptly execute any and all financing statements and amendments or
continuations thereof and any other documents that Lender may reasonably request
to evidence, continue, and/or perfect any security interest in or pledge of
collateral securing the Loan.

Article 7

Conditions to Closing

Section 7.01. Closing Date Advance. The obligation of Lender to fund the Advance
to be made on the date hereof (the “Closing Date”) is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions:

 

4



--------------------------------------------------------------------------------

(a) each of the Odyssey Parties shall have performed and complied in all
material respects with all of the covenants, agreements, obligations, and
conditions required by this Agreement;

(b) Borrower shall have delivered to Lender the Note, executed by Borrower, in
form and substance satisfactory to Lender; and

(c) Lender shall have received such other approvals and documents as Lender may
reasonably request.

Section 7.02. Final Advance. The obligation of Lender to fund the Advance to be
made on or prior to [April 1], 2016 (the “Final Advance”), is subject to the
fulfillment, on or prior to the such date, of each of the following conditions:

(a) each of the Odyssey Parties shall have performed and complied in all
material respects with all of the covenants, agreements, obligations, and
conditions required by this Agreement;

(b) Borrower shall have delivered to Lender the Note, executed by Borrower, in
form and substance satisfactory to Lender; and

(c) Lender shall have received such other approvals and documents as Lender may
reasonably request.

Article 8

Default and Remedies

Section 8.01. Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” hereunder:

(a) any default in the payment of the principal of or interest on the
indebtedness evidenced by the Note in accordance with the terms of the Note,
which default is not cured within five days;

(b) any material misrepresentation by any of the Odyssey Parties hereunder or
under any of the other Loan Documents; or

(c) any failure by any of the Odyssey Parties to perform any of its obligations,
covenants or agreements under any of the Loan Documents.

Section 8.02. Remedies. Upon the occurrence of any Event of Default described in
Section 8.01, the indebtedness evidenced by the Note shall be immediately due
and payable in full upon demand by Lender; and upon the occurrence of any other
Event of Default described above, Lender at any time thereafter may at their
option accelerate the maturity of the indebtedness evidenced by the Note. Upon
the occurrence of any such Event of Default, demand by Lender, and the
acceleration of the maturity of the indebtedness evidenced by the Note, Lender
shall have any and all other rights and remedies that Lender may now or
hereafter possess at law, in equity, or by statute.

Section 8.03. Remedies Cumulative; No Waiver. No right, power, or remedy
conferred upon or reserved to Lender by this Agreement or any of the other Loan
Documents is intended to be exclusive of any other right, power, or remedy, but
each and every such right, power, and remedy shall be cumulative and concurrent
and shall be in addition to any other right, power, and remedy given hereunder,
under any of the other Loan Documents, or now or hereafter existing at law, in
equity or by statute. No delay or omission by Lender to exercise any right,
power, or remedy accruing upon the

 

5



--------------------------------------------------------------------------------

occurrence of any Event of Default shall exhaust or impair any such right,
power, or remedy or shall be construed to be a waiver of any such Event of
Default or an acquiescence therein, and every right, power, and remedy given by
this Agreement and the other Loan Documents to Lender may be exercised from time
to time and as often as may be deemed expedient by Lender.

Article 9

Guaranty

Section 9.01. Guaranty. For value received, Guarantor hereby unconditionally and
irrevocably guarantees to Lender all obligations of the other Odyssey Parties
pursuant to or arising from this Agreement (collectively, the “Odyssey
Obligations”). Lender may bring a separate action against Guarantor for any
accrued but unpaid Odyssey Obligations without making any demand upon the other
Odyssey Parties, and without separately proceeding against the other Odyssey
Parties, and without pursuing any other remedy.

Section 9.02. Certain Guaranty Matters.

(a) Lender shall have the right, without notice to Guarantor, to: (i) renew,
extend, accelerate, waive, compromise, release, restructure and otherwise
modify, or refuse to modify, the Odyssey Obligations, the liability of any
person therefor as principal, guarantor, surety or otherwise, and/or any
security therefor; and (ii) pursue or not pursue, or make elections among,
Lender’s remedies against any such persons, even if any rights that Guarantor
may have, including subrogation, reimbursement, indemnity, contribution and/or
participation in security, are impaired or extinguished. Guarantor waives any
right or defense that might arise by reason of Lender’s exercise of any such
rights.

(b) Guarantor’s liability shall not be affected by any circumstance constituting
legal or equitable discharge of a guarantor or surety other than payment in full
of the Odyssey Obligations. Guarantor hereby waives, and agrees not to exercise,
any rights it may have arising from or based on: (i) any right to require Lender
to proceed against any other Odyssey Party or to pursue any other remedy
whatsoever; (ii) any defense based upon any legal disability of, any discharge
or limitation of the liability of, any restraint or stay applicable to actions
against, or the lack of authority or termination of existence of any other
Odyssey Party; (iii) any right of setoff, recoupment or counterclaim, other than
any right of setoff that may be applicable under this Agreement;
(iv) presentment, protest, notice of acceptance, notice of protest, notice of
dishonor and notice of any action or inaction; and (v) any defense based upon
negligence of Lender, including any failure to file a claim in any bankruptcy.

Article 10

Option

Section 10.01. Grant of Option. As additional consideration for the Loan, during
the period commencing on the date hereof and ending on the earlier of (a) the
date that is 30 days after the Loan is paid in full or (b) the ExO Note Maturity
Date (as applicable the “Expiration Date”), Lender shall have the right to
purchase from OMO, and OMO shall be obligated to sell to Lender, the OMO
Collateral in exchange for the Option Consideration (the “Option”).

Section 10.02. Exercise of the Option. Lender may exercise the Option by
delivering to OMO a notice (the “Exercise Notice”) on or before the Expiration
Date, specifying a desired date not less than five (5) nor more than twenty
(20) business days from the date of such Exercise Notice on which Lender desires
to consummate the purchase and sale contemplated by the Option (the “Option
Closing Date”).

 

6



--------------------------------------------------------------------------------

Section 10.03. Option Closing.

(a) The closing of the exercise of the Option (the “Option Closing”) shall occur
at 10:00 a.m. local time on the Option Closing Date. The Option Closing shall
occur at the offices of Borrower or at such other location as the parties hereto
shall agree.

(b) On the Option Closing Date, OMO shall deliver to Lender an allonge with
respect to the OMO Collateral, duly endorsed in blank with appropriate transfer
powers.

(c) On the Closing Date, Lender shall deliver to OMO:

 

  (i) $1.8 million in cash by wire transfer of immediately available funds to an
account designated by OMO; and

 

  (ii) a promissory note, in form and substance reasonably acceptable to OMO
(the “Option Exercise Note”), in an amount equal to the remaining balance of the
Option Consideration, payable in ten monthly installments of $750,000 beginning
on the date that is one month after the Option Closing Date.

The indebtedness evidenced by the Option Exercise Note shall bear interest at
the then-current Applicable Federal Rate.

Section 10.04. Other Matters. If Lender exercises the Option, Lender will be
entitled to the conversion rights thereunder, and, with respect to the $9.3
million portion of the ExO Note that has been acquired (i.e., the OMO
Collateral) , the right to make additional advances in accordance with the terms
thereof. If, however, Lender defaults in any of its obligations to pay the
balance of the purchase price pursuant to the Option Exercise Note, Lender will
forfeit the conversion rights and the right to make additional advances in
accordance with the terms thereof the ExO Note, provided that Lender shall
retain the portion of the OMO Collateral and all rights thereunder for which OMO
has been paid.

Article 11

Miscellaneous

Section 11.01. Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred.

Section 11.02. Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); or (c) on the date sent by
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient. Such communications must be sent
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 11.02):

 

7



--------------------------------------------------------------------------------

  If to any of the Odyssey Parties:        Odyssey Marine Exploration, Inc.     
5215 West Laurel Street      Tampa, Florida 33607      Attention: President and
CFO      Email: mark@odysseymarine.com   With a copy to:    Akerman LLP      401
East Jackson Street      Suite 1700      Tampa, Florida 33602      Attention:
David M. Doney      Email: david.doney@akerman.com   If to Lender:    c/o
Borchard & Callahan, APC      25909 Pala      Suite 300      Mission Viejo,
California 92691      Attention: Thomas Borchard      Email:
tborchard@borchardlaw.com

Section 11.03. Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, and Exhibits mean the Articles and Sections of, and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

Section 11.04. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 11.05. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 11.06. Entire Agreement. This Agreement and the other Loan Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous representations, warranties, understandings and
agreements, both written and oral, with respect to such subject matter.

 

8



--------------------------------------------------------------------------------

Section 11.07. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed.

Section 11.08. Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 11.09. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF FLORIDA IN EACH CASE LOCATED IN THE CITY OF TAMPA
AND COUNTY OF HILLSBOROUGH, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,

 

9



--------------------------------------------------------------------------------

(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.10(c).

Section 11.10. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

[Signatures on following page(s).]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

MONACO FINANCIAL LLC     ODYSSEY MARINE EXPLORATION, INC. By:  

    /s/ Michael A. Carabini

    By:  

    /s/ Mark D. Gordon

      Michael A. Carabini, President           Mark D. Gordon        
    President and Chief Executive Officer       OCEANICA MARINE OPERATIONS,
S.R.L.       By:  

/s/ Mark D. Gordon

      Name:   Mark D. Gordon       Title:   Vice President       ODYSSEY MARINE
SERVICES, INC.       By:  

/s/ Mark D. Gordon

      Name:   Mark D. Gordon       Title:   President       Solely for Purposes
of Article 9:       ODYSSEY MARINE ENTERPRISES, LTD.       By:  

/s/ Mark D. Gordon

      Name:   Mark D. Gordon       Title:   Vice President

 

11



--------------------------------------------------------------------------------

Appendix A

OMS Collateral

All technology and assets aboard the MV Dorado Discovery and in OMS’s possession
or control used for offshore exploration, including an ROV system, deep-tow
search systems, winches, multi-beam sonar, and other equipment.